EXHIBIT 10.1

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR THE REDACTED PORTIONS OF THIS
EXHIBIT.  THE REDACTIONS ARE INDICATED WITH “*[Redacted]*”.  A COMPLETE VERSION
OF THIS AGREEMENT AND EXHIBIT HAS BEEN FILED WITH THE U.S. SECURITIES AND
EXCHANGE COMMISSION.

 

THIS THIRD AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE AGREEMENT dated
as of October 20, 2016 (this “Third Amendment”).

 

BY AND AMONG:

 

RGLD GOLD AG (f/k/a RGL ROYALTY AG), a Swiss Corporation

 

(the “Purchaser”),

 

THOMPSON CREEK METALS COMPANY INC., a corporation amalgamated under the laws of
British Columbia by amalgamation of Terrane Metals Corp., Thompson Creek Mining
Ltd., Endako Mine General Partner Corp., Mount Milligan General Partner Corp.,
Blue Pearl Mining Inc. and Thompson Creek Metals Company Inc.

 

(the “Vendor”),

 

- and -

 

ROYAL GOLD, INC., a corporation incorporated under the laws of the State of
Delaware

 

(“Royal Gold”).

 

WITNESSES THAT:

 

WHEREAS, Terrane Metals Corp. (a predecessor of the Vendor), as vendor, the
Purchaser, Thompson Creek Metals Company Inc. (a predecessor of the Vendor), as
guarantor and Royal Gold, solely in respect of Article 10 and Sections 3.5, 11.2
and 17.3 thereof,are parties to that certain Amended and Restated Purchase and
Sale Agreement dated as of December 14, 2011, as amended by the First Amendment
to Amended and Restated Purchase and Sale Agreement, dated as of August 8, 2012,
and the Second Amendment to Amended and Restated Purchase and Sale Agreement,
dated as of December 11, 2014 (as amended prior to the date hereof, the
“Existing Agreement”);

 

WHEREAS, pursuant to Section 17.6 of the Existing Agreement, the Existing
Agreement may not be changed, amended or modified in any manner, except pursuant
to an instrument in writing signed on behalf of each of the Parties thereto;

 

WHEREAS, an Affiliate of Centerra Gold Inc. (“Centerra”) has agreed to acquire
all of the issued and outstanding shares of Thompson Creek pursuant to and in
accordance with that certain arrangement agreement (the “Arrangement Agreement”)
by and among such Affiliate of Centerra and Thompson Creek Metals Company Inc.
(a predecessor of the Vendor), dated as of July 5, 2016 (the “Acquisition”);

 

WHEREAS, on October 18, 2016, Terrane Metals Corp. amalgamated with Thompson
Creek Mining Ltd., Endako Mine General Partner Corp., Mount Milligan General
Partner Corp., Blue Pearl Mining Inc. and Thompson Creek Metals Company Inc. and
continued as the Vendor;

 

WHEREAS, immediately following the consummation of the Acquisition and the other
terms and conditions set forth herein, the Parties desire to amend the Existing
Agreement as set forth in this Third Amendment;

 

WHEREAS, subject to the consummation of the Acquisition, the Purchaser and The
Bank of Nova Scotia have agreed to enter into an intercreditor agreement (the
“New Intercreditor Agreement”) dated as of the date hereof;

 

WHEREAS, in connection with the Acquisition, Centerra B.C. Holdings Inc., The
Bank of Nova Scotia,

 

--------------------------------------------------------------------------------


 

as administrative agent, and the Lenders party thereto have entered into that
certain credit agreement dated as of the date hereof (excluding any amendments
thereto, the “New Credit Agreement”);

 

WHEREAS, the Vendor and the Purchaser desire, in connection with the Third
Amendment, to (i) amend and restate, as of the date hereof, that certain Amended
and Restated Security Agreement — Mining Claims and Leases, dated December 14,
2011, as amended, (ii) amend and restate, as of the date hereof,  that certain
Amended and Restated Security Agreement — Collateral, dated December 14, 2011,
as amended and (iii) amend and restate, as of the date hereof, that certain
Amended and Restated Security Agreement — Floating Charge, dated December 14,
2011, as amended;

 

AND WHEREAS, unless otherwise defined herein, capitalized terms when used in
this Third Amendment (including these recitals) shall have the respective
meanings set forth in the Existing Agreement.

 

NOW THEREFORE in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Parties hereto, the Parties
mutually agree as follows:

 

1.                                      General amendments to the Existing
Agreement.

 

A.                                    The words “and copper” are hereby inserted
after the word “gold” where it appears (in lower case and not as the part of any
defined term) in the following sections of the Existing Agreement: the
definition of “Auditor”; 7.2(a); 7.2(b)(i); 7.2(b)(ii); 8.1(c); 8.4(b) (first
sentence only); 8.4(c); the title of 9.1 (with the word “Copper” capitalized in
this instance); and 16.1(b).

 

B.                                    The words “or copper” are hereby inserted
after the word “gold” where it appears (in lower case and not as the part of any
defined term) in the following sections of the Existing Agreement: clause (c) of
the definition of “Material Adverse Effect”; 8.6(a)(viii); 9.1(a)(i) and
9.1(e)(i).

 

C.                                    The words “and Copper Purchase Price” are
hereby inserted after the words “Gold Purchase Price” where they appear in the
following sections of the Existing Agreement: 2.3(d) and 3.1.

 

D.                                    The words “and the Designated Percentage
of Produced Copper” are hereby inserted after the words “Designated Percentage
of Produced Gold” where they appear in the following section of the Existing
Agreement: 8.6(a)(i).

 

E.                                     The words “and Produced Copper” are
hereby inserted after the words “Produced Gold” where they appear in the
following sections of the Existing Agreement: the definition of “Minerals”; the
definition of “Offtaker Documents”; 7.2(b); 7.4(a); and 8.5(b).

 

F.                                      The words “or Produced Copper” are
hereby inserted after the words “Produced Gold” where they appear in the
following section of the Existing Agreement: 8.4(a).

 

G.                                    The words “and Refined Copper” are hereby
inserted after the words “Refined Gold” where they appear in the following
sections of the Existing Agreement: the definition of “Offtaker Documents”; the
title of Section 2.1, 2.3(d); 2.5; 2.6; 3.7; 7.4(a); 7.5; and 16.1(a).

 

H.                                   The words “or Refined Copper” are hereby
inserted after the words “Refined Gold” where they appear in the following
sections of the Existing Agreement: 12.1(a); 13.1(a); 13.2; 15.3(b);
15.4(a) (second instance only); 15.4(a)(v) (second instance only)
15.4(b) (second instance only); and 16.1(c).

 

2

--------------------------------------------------------------------------------


 

I.                                        The words “or tonnes of Refined
Copper” are hereby inserted after the words “Refined Gold” where they appear in
the following sections of the Existing Agreement: 15.4(a) (first instance only);
15.4(a)(i); 15.4(a)(v) (first instance only) and 15.4(b) (first instance only).

 

J.                                        The definitions of and term “Cap
Expiration Date” are hereby deleted from the Existing Agreement and, other than
in the case of the definitions in the Existing Agreement, replaced with the
words “Deposit Reduction Time” each instance it appears in the Existing
Agreement.

 

K.                                    The term “Date of Delivery” is hereby
replaced with “Date of Delivery (Gold)” in each instance it appears in the
Existing Agreement (except in Section 2.3(c), where it is replaced with “Date of
Delivery (Gold) and Date of Delivery (Copper)”).

 

L.                                     The term “Definitive Agreement” is hereby
replaced with “Definitive Agreement (Purchaser)” in each instance it appears in
the Existing Agreement.

 

M.                                 The term “Fixed Price” is hereby replaced
with “Fixed Price (Gold)” in each instance it appears in the Existing Agreement.

 

N.                                    The term “Gold Security Interest” is
hereby replaced with “Gold and Copper Security Interest” in each instance it
appears in the Existing Agreement.

 

O.                                    The term “Milligan Gold Right” is hereby
replaced with “Milligan Gold or Copper Right” in each instance it appears in the
Existing Agreement.

 

P.                                      The term “Negotiation Period” is hereby
replaced with “Negotiation Period (Purchaser)” in each instance it appears in
the Existing Agreement.

 

Q.                                    The definition of “Purchaser Gold
Delivery” in the Existing Agreement is deleted in its entirety and the term
“Purchaser Gold Delivery” in Sections 2.3 and 2.5 of the Existing Agreement is
hereby deleted and replaced with the word “Delivery”.

 

R.                                    The term “Reference Price” is hereby
replaced with “Reference Price (Gold)” in each instance it appears in the
Existing Agreement.

 

S.                                      The term “Time of Delivery” is hereby
replaced with “Time of Delivery (Gold)” in Section 1.1 (definition of “Time of
Delivery”) and in each instance it appears in Sections 2.2 and 2.3 of the
Existing Agreement (except in the introductory language to Section 2.3 and
subsection (c) thereof, where it is replaced with “Time of Delivery (Gold) and
Time of Delivery (Copper)”.

 

T.                                     All cross references to specific Sections
and Articles in the Existing Agreement are hereby amended to conform with the
changes set forth in this Third Amendment.

 

2.                                      Amendments to Article 1 and
Section 8.5(c) of the Existing Agreement.

 

A.                                    The definition of Designated Percentage of
Produced Gold in Section 1.1 of the Existing Agreement is hereby amended (A) by
replacing the percentage “52.25%” in each instance it appears therein with
“35.00%”, (B) by inserting “, except as otherwise provided in this Agreement,
and” between the words “means” and “without”, and (c) by deleting clause
(iii) of this definition in its entirety and replacing it with “(iii) 35.00%
times the number of ounces of Produced Gold that are not in the form of
concentrate or doré and in respect of which the Vendor or any of its Affiliates
receives a Gold Payment.”.

 

3

--------------------------------------------------------------------------------


 

B.                                    The following definitions are hereby
inserted into or amended within Section 1.1 of the Existing Agreement in the
applicable alphabetical location (and all other defined terms shall be deemed to
appear in alphabetical order); however where such defined terms exist in the
Existing Agreement, their definitions are hereby replaced in their entirety as
follows:

 

“Agreement” means this amended and restated purchase and sale agreement and all
attached schedules, in each case as amended by the First Amendment, the Second
Amendment and the Third Amendment as the same may be supplemented, amended,
restated, modified or superseded from time to time in accordance with the terms
hereof.

 

“Apportionment” has the meaning set out in Section 9.2(d).

 

“Appraiser” means an internationally recognized expert in the valuation of
mineral interests, including gold and copper, that is independent of the Parties
and their respective Affiliates.

 

“Capital Lease” means a lease that would, in accordance with GAAP, be treated as
a balance sheet liability (other than a lease that would, in accordance with
GAAP in force immediately prior to the Third Amendment Effective Date be treated
as an operating lease). All leases of any Person that are or would be
characterized as operating leases in accordance with GAAP immediately prior to
the Third Amendment Effective Date (whether or not such operating leases were in
effect on such date) shall continue to be accounted for as operating leases (and
not as Capital Leases) for all purposes of Section 8.6(h) regardless of any
change in GAAP following the date that would otherwise require such leases to be
recharacterized as Capital Leases.

 

“Combination Transaction” has the meaning set out in Section 9.2(d).

 

“Combination Transaction Dispute Notice” has the meaning set out in
Section 9.2(d).

 

“Concentrate Inventory” means all inventories of Produced Copper and Produced
Gold in the form of concentrate (including inventory referred to as
“In-Process”, “MTM Concentrate Shed”, “Mackenzie Concentrate Load-Out”, “On
Rail & Kinder Morgan”  and “On Vessel with TCM/MTM Title” as such terms are used
in the Purchaser’s Monthly Report of Operations provided pursuant to Section 7.1
of the Agreement).

 

“Copper Cash Price” 15.00% times the Reference Price (Copper).

 

“Copper Payment” means (i) with respect to Minerals purchased by an Offtaker
from the Vendor or any of its Affiliates, the receipt by the Vendor or any of
its Affiliates of final payment or other final consideration from the Offtaker
in respect of any Produced Copper, including amounts received in respect of
warehouse holding certificates, and (ii) with respect to Minerals refined,
smelted or otherwise beneficiated by an Offtaker on behalf of the Vendor or any
of its Affiliates, the receipt by the Vendor or any of its Affiliates of Refined
Copper at final settlement, in accordance with the applicable Mineral Offtake
Agreement.

 

“Copper Purchase Price” has the meaning set out in Section 2.4B.

 

“Current Vendor” has the meaning set out in Section 17.13.

 

“Date of Delivery (Copper)” has the meaning set out in Section 2.2B(e).

 

“Definitive Agreement (Vendor)” has the meaning set out in Section 9.2(b).

 

4

--------------------------------------------------------------------------------


 

“Delivery” or “Deliver” means, (i) in respect of a delivery of Refined Gold,
either the crediting of units of gold into a metal account or, if the Vendor
elects to deliver physical gold pursuant to Section 2.2(e), the physical
delivery of Refined Gold to a metal account, and (ii) in respect of a delivery
of Refined Copper, the transfer of LME warrants pursuant to Section 2.2B(e). 
“Delivered” means that such Refined Gold or Refined Copper has been so credited,
physically delivered or transferred.

 

“Derivative Exposure” in relation to any Person (the “relevant party”) and any
counterparty of the relevant party at any time means the amount which would be
payable by the relevant party to that counterparty, or by that counterparty to
the relevant party, as the case may be, pursuant to all Risk Management
Agreements entered into between them and in effect at that time if the
transactions governed thereby were to be terminated as the result of the early
termination thereof.  If the Derivative Exposure would be payable by the
relevant party to the counterparty of the relevant party at the relevant time of
determination, it is referred to herein as “Out-of-the-Money Derivative
Exposure”.

 

“Designated Percentage of Produced Copper” means, except as otherwise provided
in this Agreement, and without duplication: (i) 18.75% *[Redacted]* times the
number of metric tonnes of Produced Copper in the form of concentrate in respect
of which the Vendor or any of its Affiliates receives a Copper Payment or
(ii) 18.75% times the number of metric tonnes of Produced Copper that are not in
the form of concentrate and in respect of which the Vendor or any of its
Affiliates receives a Copper Payment.

 

“Distribution — Vendor Fundamental Event of Default” means in respect of any
Person (i) the declaration, payment or setting aside for payment of any dividend
or other distribution on or in respect of any shares in the capital of such
Person, other than a dividend declared, paid or set aside for payment by the
Person which is payable in shares of such Person; (ii) the redemption,
retraction, purchase, retirement or other acquisition, in whole or in part, of
any shares in the capital of the Person or any securities, instruments or
contractual rights capable of being converted into, exchanged or exercised for
shares in the capital of the Person, including options, warrants, conversion or
exchange privileges and similar rights; (iii) the payment of interest or the
repayment of principal by the Person with respect to any Intercompany
Indebtedness of such Person, (iv) the making or purchasing of any advance, loan,
extension of credit or capital contribution to or other investment in, any other
Person, (v) any management or comparable fee paid, (vi) any payment by or on
behalf of such Person to any of its Affiliates (or any assignment of a right to
receive such payment); or (vii) to make or commit to make any acquisition of all
or substantially all of the assets of any other Person, or of any business,
division or other unit operation of any other Person.

 

“Distribution — Vendor Other Event of Default” means in respect of any Person
(i) the declaration, payment or setting aside for payment of any dividend or
other distribution on or in respect of any shares in the capital of such Person,
other than a dividend declared, paid or set aside for payment by the Person
which is payable in shares of such Person; (ii) the redemption, retraction,
purchase, retirement or other acquisition, in whole or in part, of any shares in
the capital of the Person or any securities, instruments or contractual rights
capable of being converted into, exchanged or exercised for shares in the
capital of the Person, including options, warrants, conversion or exchange
privileges and similar rights; or (iii) the payment of interest or the repayment
of principal by the Person with respect to any Intercompany Indebtedness of such
Person.

 

“EBITDA” means, for any fiscal quarter, Net Income for such fiscal quarter:
(i) plus (to the extent otherwise deducted) consolidated income and mining tax
expenses for such

 

5

--------------------------------------------------------------------------------


 

fiscal quarter; (ii) plus (to the extent otherwise deducted) Interest Expenses
for such fiscal quarter; (iii) minus (to the extent otherwise included) Interest
Income for such fiscal quarter; (iv) plus (to the extent otherwise deducted) any
extraordinary or unusual losses and unrealized losses for such fiscal quarter;
(v) minus (to the extent otherwise included) any extraordinary or unusual gains
and unrealized gains for such fiscal quarter; (vi) plus (to the extent otherwise
deducted) any loss against book value or reserves incurred by a Company on the
disposal or abandonment of any business or asset (not being a disposal made in
the ordinary course of business) during such fiscal quarter or any discontinued
operations; (vii) minus (to the extent otherwise included) any gain over book
value or reserves incurred by a Company on the disposal or abandonment of any
business or asset (not being a disposal made in the ordinary course of business)
during such fiscal quarter or any discontinued operations; (viii) plus (to the
extent otherwise deducted) depreciation of fixed assets and amortization of
goodwill or intangible assets during such fiscal quarter; (ix) plus (to the
extent otherwise deducted) depletion expense during such fiscal quarter;(x) plus
(to the extent otherwise deducted) the amount of capital expenditures and other
expenditures in respect of exploration activities during such fiscal quarter;
(xi) plus (to the extent otherwise deducted) other non-cash expenses deducted in
calculating Net Income, including non-cash stock expenses relating to
stock-based compensation, and unrealized losses incurred in connection with Risk
Management Agreements during such fiscal quarter; (xii) minus (to the extent
otherwise included) any unrealized gains incurred in connection with Risk
Management Agreements during such fiscal quarter; (xiii) plus (to the extent
otherwise deducted) any losses from operations held for sale and any foreign
exchange losses during such fiscal quarter; and (xiv) minus (to the extent
otherwise included) any gains from operations held for sale and any foreign
exchange gains during such fiscal quarter.  Subject to the last sentence hereof,
the calculation of EBITDA shall be adjusted for non-cash revenues and expenses
of the Person on a consolidated basis including deferred revenue and the
difference between accrued and cash reclamation costs.  For greater certainty,
EBITDA shall not be adjusted for any change in any non-cash operating working
capital.

 

“GAAP” means International Financial Reporting Standards under generally
accepted accounting principles in effect in Canada from time to time
consistently applied, as recommended by the Handbook of the Canadian Institute
of Chartered Accountants.

 

“Indebtedness” of any Person means, without duplication, (i) indebtedness of
such Person for borrowed money or for the deferred purchase price of property
and services, other than trade payables incurred in the ordinary course of
business and payable in accordance with customary practices, (ii) other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (iii) obligations of such Person under any Capital Lease
(iv) reimbursement obligations of such Person under bankers’ acceptances and
contingent obligations of such Person in respect of any letter of credit, bank
guarantee or surety bond (but excluding (x) any such obligations that are
secured by cash or cash equivalents and (y) any letter of credit (including
undrawn amounts with respect thereto), letter of guarantee or surety bond in
respect of any asset retirement obligations), (v) to the extent accelerated, the
Out-of-the-Money Derivative Exposure of such Person, and (vi) the contingent
obligations of such Person under any guarantee or other agreement assuring
payment of any obligations of any Person of the type described in the foregoing
clauses (i) to (v) (for greater certainty, the contingent obligations assuring
payment of any Out-of-the-Money Derivative Exposure will only be treated as
Indebtedness if such Out-of-the-Money Derivative Exposure has in fact been
accelerated).  For greater certainty, obligations under a streaming arrangement
(including this Agreement) or royalty arrangement are not Indebtedness (except
to the extent recorded as such on the balance sheet of the Person in accordance
with GAAP after

 

6

--------------------------------------------------------------------------------


 

demand has been made for repayment of the balance of the upfront deposit,
liquidated damages or other financial compensation upon an event of default
thereunder).

 

“Intercompany Indebtedness” means any Indebtedness between the Vendor, on one
hand, and any Affiliate of the Vendor, on the other hand.

 

“Interest Expenses” means, with respect to any Person and for any particular
period, the amount which would in accordance with GAAP, be classified on the
consolidated income statement of the Person for such period as interest expenses
(provided, with respect to any interest attributable to leases, that only the
interest attributable to Capital Leases shall be Interest Expense).

 

“Interest Income” means, with respect to any Person and for any particular
period, the amount which would, in accordance with GAAP, be classified on the
consolidated income statement of the Person for such period as interest accrued
due to the Person during such period.

 

“LME” means the London Metal Exchange and any successor entity thereto.

 

“LME Rulebook” means the London Metal Exchange Rules and Regulations published
by the LME, as the same may be amended from time to time.

 

“LME Warrants” has the meaning set out in Section 2.2B(d).

 

“Negotiation Period (Vendor)” has the meaning set out in Section 9.2(b).

 

“Net Income” means, with respect to any Person and for any particular period,
the amount which would, in accordance with GAAP, be classified on the
consolidated income statement of the Person for such period as the net income of
the Person.

 

“New Credit Agreement” has the meaning set out in the recitals.

 

“New Intercreditor Agreement” has the meaning set out in the recitals.

 

“New Vendor” has the meaning set out in Section 17.13.

 

The definition of “Offtaker Documents” is hereby amended by adding the following
language after the word “Minerals”:

 

(amounts shipped and amounts payable under the relevant Mineral Offtake
Agreement),

 

“Permitted Warehouse Jurisdiction” means (i) as of the Third Amendment Effective
Date, the United Kingdom, (ii) such other jurisdictions determined pursuant to
Section 2.2(B)(h), and (iii) such further jurisdictions as may be agreed between
the Vendor and Purchaser in writing, each acting in their sole discretion.

 

“Produced Copper” means any and all copper in whatever form or state that is
derived from any material mined, produced, extracted or otherwise recovered from
the Milligan Property during the Term.  For greater certainty, “Produced Copper”
shall include any copper derived from ores, concentrates, doré, tailings, waste
rock or other waste products, or other products originating from the Milligan
Property.

 

“Purchaser Appraiser” has the meaning set out in Section 9.2(d).

 

7

--------------------------------------------------------------------------------


 

“Purchaser Copper Right” has the meaning set out in Section 9.2(a).

 

“Purchaser Offer” has the meaning set out in Section 9.2(a).

 

“Reference Price (Copper)” means, for any Delivery of Refined Copper, the “LME
Cash Official Price Copper” determined at the end of the second ring session and
quoted in US dollars per metric tonne, on the date that is two (2) Business Days
prior to the date of such Delivery, or in the absence of the LME Cash Official
Price Copper, such other industry-standard refined copper benchmark price to be
agreed between the Parties.

 

“Refined Copper” means electrolyte “Copper — Grade A” as more fully described in
the LME Rulebook.

 

“Risk Management Agreements” means, with respect to any Person any present or
future swap, hedging, foreign exchange or other derivative transaction entered
into by the Person which constitutes any silver, gold or other commodity hedging
transaction, spot or forward foreign exchange transaction, interest rate swap
transaction, currency swap transaction, forward rate transaction, rate cap
transaction, rate floor transaction, rate collar transaction, and any other
exchange or rate protection transaction, any combination of such transactions or
any option with respect to any such transaction entered into by the Person.

 

“Security Agreements” means, collectively, (i) the Second Amended and Restated
Security Agreement — Mining Claims and Leases, dated as of the Third Amendment
Effective Date, (ii) the Second Amended and Restated Security Agreement —
Collateral, dated as of the Third Amendment Effective Date, and (iii) the Second
Amended and Restated Security Agreement — Floating Charge, dated as of the Third
Amendment Effective Date, as each of the same may be further amended from time
to time.

 

“Stub Copper” has the meaning set out in Section 2.2B(d).

 

“Third Amendment” means that certain Third Amendment to the Amended and Restated
Purchase and Sale Agreement by and among the Vendor, the Purchaser, Thompson
Creek, and Royal Gold dated October 20, 2016.

 

“Third Amendment Effective Date” means the date of the Third Amendment.

 

“Third Appraiser” has the meaning set out in Section 9.2(d).

 

“Time of Delivery (Copper)” has the meaning set out in Section 2.2B(e).

 

“Vendor Appraiser” has the meaning set out in Section 9.2(d).

 

“Vendor Other Event of Default” means any Vendor Event of Default other than an
Event of Default set forth in Section 12.1(a) or 12.1(e).

 

3.                                      Amendments to Article 2 of the Existing
Agreement.

 

The Parties agree to the following amendments to Article 2 of the Existing
Agreement:

 

A.                                    Section 2.1(a) is hereby amended by
deleting the final period and replacing it with the following language:

 

8

--------------------------------------------------------------------------------


 

and an amount of Refined Copper equal to the Designated Percentage of Produced
Copper, free and clear of all Encumbrances.

 

B.                                    A new Section 2.1(c) is hereby inserted in
its applicable numeric location as follows:

 

c.                                       For each sale of Refined Copper
pursuant to Section 2.1(a), the amount of Produced Copper used as the basis for
calculating the Designated Percentage of Produced Copper shall be determined by
the amount of contained copper in the Minerals received at the Offtaker as
determined by the Offtaker Documents.  Produced Copper shall not be reduced for,
and the Purchaser shall not be responsible for, any Refining Adjustments.

 

C.                                    Section 2.2(a)(i) and (ii) are hereby
amended by adding the following language at the beginning of each Section:

 

with respect to the initial twelve (12) Lots subject to this Agreement,

 

D.                                    Section 2.2(a)(iii) is hereby amended by
adding the following language after the words “Milligan Property”:

 

(or, in the case of any Lot being shipped by ocean freighter, the bill of lading
date from the relevant Offtaker Documents)

 

E.                                     Section 2.2(b) is hereby amended by
deleting the following language:

 

(the “Purchaser Gold Delivery”)

 

F.                                      A new Section 2.2(f) is hereby inserted
in its applicable numeric location as follows:

 

(f)           Each Delivery of Refined Gold required hereunder shall be rounded
to the nearest troy ounce (with 0.5 of an ounce being rounded down), and each
Delivery of Refined Copper required hereunder shall be initially rounded to the
nearest tonne (with 0.5 of a tonne being rounded down) and then each Delivery of
Refined Copper shall be rounded down to the nearest LME Warrant size in
accordance with Section 2.2B(d).

 

G.                                    A new Section 2.2B is hereby inserted in
its applicable numeric location as follows:

 

2.2B Delivery Obligations (Copper)

 

(a)                                 The Vendor will sell and Deliver to
Purchaser the Refined Copper as contemplated in Section 2.1(a) within two
(2) Business Days following the date of the relevant Copper Payment.

 

(b)                                 With respect to any Lot, if within five
(5) months of the date on which such Lot left the Milligan Property (or, in the
case of any Lot being shipped by ocean freighter, the bill of lading date from
the relevant Offtaker Documents) the Vendor shall not have received the final
settlement by the Offtaker for such Lot, the Vendor shall sell and Deliver to
the Purchaser Refined Copper equal to the Designated Percentage of Produced
Copper (based on the Produced Copper identified on the provisional settlement
sheet provided by the Offtaker for such Lot) multiplied by the first provisional
payment percentage specified in such Mineral Offtake Agreement.

 

(c)                                  In respect of a Copper Payment that
represents the final settlement payment under a Mineral Offtake Agreement for
any Lot for which the Vendor previously Delivered Refined Copper to the
Purchaser pursuant to Section 2.2B(b) above, the Vendor shall sell

 

9

--------------------------------------------------------------------------------


 

and Deliver to the Purchaser Refined Copper in an amount equal to the amount by
which the Designated Percentage of Produced Copper determined pursuant to the
final settlement with respect to such Lot exceeds the Refined Copper previously
Delivered to the Purchaser pursuant to Section 2.2B(b) above, as supported by
the documentation provided pursuant to Section 2.3, provided, that, if such
difference is negative, then the Vendor shall only be entitled to set off and
deduct such excess amount of Refined Copper from the next required Deliveries by
the Vendor under this Agreement until it has been fully offset against
Deliveries to the Purchaser of Refined Copper pursuant to Section 2.2B(b).

 

(d)                                 Vendor shall sell and Deliver to the
Purchaser all Refined Copper to be sold and Delivered under this Agreement by
way of Delivery by transfer of “warrants on LME Copper Grade A” as described in
the LME Rulebook (“LME Warrants”) at an LME-approved warehouse in a Permitted
Warehouse Jurisdiction. Each Delivery of Refined Copper shall be rounded down to
the nearest LME Warrant size (as of the Third Amendment Effective Date, 25
metric tonnes +/-2%), with any un-delivered amount of Refined Copper (“Stub
Copper”) to be added to the next Delivery of Refined Copper.  Proof of ownership
will be by transfer of the LME Warrants to Purchaser via “LMEsword” or such
other electronic transfer system operated by the LME from time to time.

 

(e)                                  Delivery of Refined Copper to the Purchaser
shall be deemed to have been made at the time on the date of Delivery of LME
Warrants to the Purchaser pursuant to paragraph (d) (the “Time of Delivery
(Copper)” on the “Date of Delivery (Copper)”). Title to, and risk of loss of,
Refined Copper shall pass from Vendor to the Purchaser at the Time of Delivery
(Copper). All costs and expenses pertaining to each Delivery of Refined Copper
by Vendor to the Purchaser shall be borne by Vendor.

 

(f)                                   Vendor hereby represents and warrants to
the Purchaser that, notwithstanding the Vendor’s prior sale to an Offtaker of
Minerals from which the relevant Refined Copper is derived, at each Time of
Delivery (Copper) (i) Vendor will be the legal and beneficial owner of the
Refined Copper that is Delivered to Purchaser, (ii) Vendor will have good, valid
and marketable title to such Refined Copper, and (iii) such Refined Copper will
be free and clear of all Encumbrances.

 

(g)                                  The Parties acknowledge that Vendor shall
be entitled but shall not be obliged to sell and Deliver to the Purchaser LME
Warrants for Refined Copper physically resulting from copper mined, produced,
extracted or otherwise recovered from the Milligan Property and, for greater
certainty, shall be entitled to sell and Deliver LME Warrants for Refined Copper
that are otherwise obtained by the Vendor for the purpose of making such sale
and Delivery to the Purchaser. If LME facilities and process are no longer in
place to facilitate Delivery, the Parties will, acting reasonably and in a
timely manner to ensure no interruptions in Deliveries, agree on another
industry-standard delivery mechanism.

 

(h)                                 Following the Third Amendment Effective
Date, Purchaser will conduct any diligence as it may require to assess the tax
consequences to it arising from accepting Delivery of LME Warrants representing
Refined Copper at an LME-approved warehouse(s) in each of the Netherlands,
Singapore and South Korea. If on or before November 19, 2016, Purchaser has not
provided to Vendor written notice of its determination (to be made by Purchaser
in its sole and absolute discretion) that the tax consequences to Purchaser of
accepting Delivery in any such additional jurisdiction(s) are more adverse to
Purchaser than the tax consequences to Purchaser of accepting Delivery in the
United Kingdom then any such additional jurisdiction(s) nominated by Vendor
under this Section

 

10

--------------------------------------------------------------------------------


 

2.2(B)(h) for which Purchaser has not delivered such notice shall be deemed an
additional Permitted Warehouse Jurisdiction; provided that Vendor may only
Deliver LME Warrants representing Refined Copper to a warehouse in a Permitted
Warehouse Jurisdiction outside of the United Kingdom, if, for any such Delivery,
the net price Vendor will pay for LME Warrants so Delivered is at least equal to
the Reference Price (Copper) on the Date of Delivery (Copper).

 

H.                                   Section 2.3 is hereby amended as follows:

 

The introductory language is amended to add the language “one (1) Business Day
prior to” after the words “no later than”.

 

Subsection (a) is deleted in its entirety and replaced with:

 

(a)                     the calculation of the number of ounces of Refined Gold
and tonnes of Refined Copper credited or physically Delivered and the amount of
Stub Copper, if any;

 

Subsection (e) is hereby deleted in its entirety and replaced with:

 

(e)                      for LME Warrants to be Delivered which represent
Refined Copper in a Permitted Warehouse Jurisdiction other than the United
Kingdom: (i) the location of the Permitted Warehouse Jurisdiction, and (ii) the
invoice from Vendor’s broker for Vendor’s purchase of the relevant LME Warrants
to be Delivered to Purchaser, or such other documentation satisfactory to
Purchaser to confirm the identity of the broker and the net price paid by Vendor
for the relevant LME Warrants; and

 

I.                                        A new Section 2.4B entitled “Copper
Purchase Price” is hereby inserted in its applicable numeric location as
follows:

 

2.4B Copper Purchase Price

 

The Purchaser shall pay to the Vendor a purchase price for each metric tonne of
Refined Copper sold and Delivered by the Vendor to the Purchaser under this
Agreement (the “Copper Purchase Price”) equal to:

 

(a)                                 prior to the Deposit Reduction Time, the
portion of the Reference Price (Copper) that is equal to the Copper Cash Price
shall be paid in cash by wire transfer; and the portion of the Reference Price
(Copper) in excess of the Copper Cash Price shall be applied against the Payment
Deposit in order to reduce the outstanding balance of the Payment Deposit as set
forth in the Deposit Record, until the outstanding balance has been reduced to
nil; and

 

(b)                                 from and after the Deposit Reduction Time,
the Copper Cash Price.

 

J.                                        A new Section 2.7 entitled “Delivery
Obligations — Concentrate Inventory Make Whole” is hereby inserted in its
applicable numeric location as follows:

 

(a)                                 For any Lot shipped prior to the Third
Amendment Effective Date in respect of which a Gold Payment is received prior
to, on or after the Effective Date, the references to “35.00%” in the definition
of Designated Percentage of Produced Gold shall be “52.25%”.

 

(b)                                 If Concentrate Inventory as of 5:00 pm,
Pacific Time on October 31, 2016 exceeds 20,000 dry metric tonnes of
concentrate, then for each Lot shipped from and after the

 

11

--------------------------------------------------------------------------------


 

Third Amendment Effective Date up to and including the first Lot which exceeds
8,000 dry metric tonnes of concentrate: (i) the references to “35.00%” in the
definition of Designated Percentage of Produced Gold shall be “52.25%”; (ii) the
references to “18.75%” in the definition of Designated Percentage of Produced
Copper shall be “0%”; and (iii) the amount of Refined Gold and Refined Copper to
be sold and Delivered to the Purchaser in respect of loss or damage of Produced
Gold or Produced Copper in each such shipment shall be determined based on such
percentages.

 

4.                                      Amendments to Article 3 of the Existing
Agreement.

 

The Parties agree to the following amendments to Article 3 of the Existing
Agreement:

 

A.                                    Section 3.1 is hereby amended by replacing
the words “The Purchaser hereby agrees to pay” with the words “The Purchaser
hereby agreed to pay”.

 

B.                                    Section 3.2(e) is hereby amended by
replacing the words “The Purchaser shall pay” with the words “The Purchaser
paid”.

 

C.                                    Section 3.3 is hereby amended by replacing
the words “The Purchaser hereby agrees to pay” with the words “The Purchaser
paid”.

 

D.                                    Section 3.6 is hereby amended by adding
“2.4B,” following the reference to Section 2.4.

 

5.                                      Amendments to Article 8 of the Existing
Agreement.

 

The Parties agree to the following amendments to Article 8 of the Existing
Agreement:

 

A.                                    Section 8.4(d) is hereby amended by
(A) amending the first word thereof “The” to begin with a lower-case “t” and
(B) adding the following language at the beginning of such subsection:

 

With respect to the initial twelve (12) Lots subject to this Agreement,

 

B.                                    Section 8.5(c) is hereby amended by
deleting the number and symbol “52.25%” after the words “a value equal to” and
before the words “of the amount” and replacing them with the following:

 

(i) with respect to any Lot described in Sections 2.7(a) and (b), 52.25% and
(ii) with respect to any other Lot, 35.00%, in each case

 

C.                                    A new Section 8.5(d) is hereby inserted in
its applicable numeric location as follows:

 

(d)                                 Where the Vendor or its Affiliate receives
payment under any insurance policy in respect of a shipment of Produced Copper
that is lost or damaged after leaving the Milligan Project and before the risk
of loss or damage is transferred to the Offtaker, the Vendor shall sell and
Deliver to the Purchaser (without duplication to the extent previously sold and
Delivered to the Purchaser by the Vendor) pursuant to Sections 2.1 and 2.4B, an
amount of Refined Copper having a value equal to (i) with respect to any Lot
described in Sections 2.7(a) and (b), 0% and (ii) with respect to any other Lot,
18.75%, in each case of the amount of the insurance payment received by the
Vendor and its Affiliates in respect of Produced Copper in such shipment.

 

D.                                    Section 8.6(a) is hereby amended as
follows:

 

12

--------------------------------------------------------------------------------


 

(a)                                 The clause from the beginning of
Section 8.6(a) through “…”Cap Expiration Date”)” is hereby deleted and replaced
with “Until the Deposit Reduction Time”;

 

(b)                                 The reference to “Existing Credit Agreement
(as amended)” in Section 8.6(a) is hereby deleted and replaced with “New Credit
Agreement”; and

 

(c)                                  The words “earlier of (i) the date on which
425,000 ounces of Refined Gold have been sold and Delivered to the Purchaser
under this Agreement and (ii) the date on which the outstanding balance of the
Payment Deposit, as set forth in the Deposit Record, has been reduced by
US$280,000,000” are hereby deleted and replaced with “Deposit Reduction Time”.

 

E.                                     The last sentence of Section 8.6(a) is
hereby replaced as follows:

 

The Parties agree and acknowledge that the New Intercreditor Agreement complies
with the provisions set forth in Section 8.6(a)(i) through 8.6(a)(viii).

 

F.                                      Section 8.6(g)(iv) is hereby amended by
adding the following new sentence at the end of the existing section:

 

The Parties acknowledge and agree that Determination Date has occurred prior to
the Third Amendment Effective Date.

 

G.                                    New clauses 8.6(h), (i), (j) and (k) are
hereby inserted in their alphanumeric location in the Agreement as follows:

 

(h)                                 Following the Deposit Reduction Time and
until an additional 35,000 metric tonnes of Refined Copper has been Delivered to
Purchaser following the Deposit Reduction Time, Vendor and its subsidiaries
shall maintain as at the end of each fiscal quarter, a ratio of consolidated
Indebtedness (excluding Intercompany Indebtedness which is subordinated or
postponed to the obligations of the Vendor to the Purchaser hereunder after the
occurrence of a Vendor Event of Default that is continuing) to EBITDA
(calculated on a rolling four quarter basis) of no more than 3.00:1.00.

 

(i)                                     From and after the Third Amendment
Effective Date until the expiry of the Term, all Intercompany Indebtedness shall
be unsecured.

 

(j)                                    If a Vendor Other Event of Default has
occurred and is continuing, Vendor, its Subsidiaries, or to the extent that any
Vendor Affiliate is a counterparty to a Mineral Offtake Agreement, such Vendor
Affiliate, shall not make Distributions — Vendor Other Event of Default to any
Affiliate of Vendor; provided, that any Subsidiary of Vendor shall be permitted
to make Distributions — Vendor Other Event of Default to Vendor or any other
Subsidiary of Vendor.

 

(k)                                 If an Event of Default set forth in
Section 12.1(a) or 12.1(e) has occurred and is continuing, Vendor, its
Subsidiaries, or to the extent that any Vendor Affiliate is a counterparty to a
Mineral Offtake Agreement, such Vendor Affiliate, shall not make Distributions —
Vendor Fundamental Event of Default to any Affiliate of Vendor provided, that
any Subsidiary of Vendor shall be permitted to make Distributions — Vendor
Fundamental Event of Default to Vendor or any other Subsidiary of Vendor.

 

13

--------------------------------------------------------------------------------


 

6.                                      Amendment to Article 9 of the Existing
Agreement.

 

A.                                    A new Section 9.2 is hereby inserted in
its numeric location in Article 9 of the Existing Agreement as follows:

 

9.2       Vendor Right of First Offer on Copper Interest

 

(a)                                 If at any time and from time to time,
Purchaser or any of its Affiliates wishes to offer for sale to any third party
or, following an offer by a third party to purchase any of its rights to acquire
Refined Copper under this Agreement (a “Purchaser Copper Right”), then the
Purchaser shall, by notice in writing to the Vendor, first offer to sell back
such Purchaser Copper Right to the Vendor for cancellation (or at the option of
the Vendor, for sale to an affiliate of the Vendor) at the price and upon
substantially the terms that the Purchaser proposes to offer or accept from a
third party (which offer the Purchaser shall promptly provide to the Vendor)
(the “Purchaser Offer”).

 

(b)                                 Upon receipt of a Purchaser Offer, the
Purchaser and the Vendor shall negotiate in good faith for a period of up to 45
days (or such longer period as may be required to give the Parties five
(5) Business Days to negotiate a Definitive Agreement following resolution of an
Apportionment dispute in accordance with Section 9.2(d)) commencing on the date
of delivery by the Purchaser to the Vendor of the Purchaser Offer (the
“Negotiation Period (Vendor)”) the definitive terms of an agreement for
cancellation or sale, as the case may be, of the Purchaser Copper Right which is
the subject of the Purchaser Offer (the “Definitive Agreement (Vendor)”).

 

If, during the Negotiation Period (Vendor), the Vendor and the Purchaser agree
on the terms of the Definitive Agreement (Vendor), then the Vendor and the
Purchaser shall enter into the Definitive Agreement (Vendor) and proceed to
close the transaction as soon as commercially reasonable thereafter pursuant to
the terms of such Definitive Agreement (Vendor). If, during the Negotiation
Period (Vendor), the Vendor and the Purchaser are unable to agree on the terms
of, and enter into, the Definitive Agreement (Vendor), then, on the earlier of
(i) the last day of the Negotiation Period (Vendor), and (ii) the day on which
the Vendor and the Purchaser agree that negotiations have ended, the Purchaser
may commence negotiations with a third party for the sale of the Purchaser
Copper Right which is the subject of the Purchaser Offer, and, either directly
or through an Affiliate, sell the Purchaser Copper Right that is the subject of
the Purchaser Offer to a third party, provided that the terms of sale are no
more favourable to such third party than those offered to the Vendor in the
Purchaser Offer.

 

(c)                                  For the avoidance of doubt, this
Section 9.2 shall not apply to any (i) copper spot sales, copper forward sales
or options or other copper sales or copper loans to a financial institution or
copper industry participant, (ii) internal transfers among Purchaser and its
Affiliates, (iii) a sale of substantially all of the assets of the Purchaser,
(iv) the sale of an equity interest in the Purchaser or any of its Affiliates or
(v) any Transfer under Section 10.2.

 

(d)                                 In the event that Purchaser or any of its
Affiliates wishes to offer for sale to any third party, or receives an offer by
a third party to purchase, a Purchaser Copper Right in a transaction that also
includes an interest in Produced Gold under this Agreement or any rights under
this Agreement in respect of Produced Gold (a “Combination Transaction”) then
Purchaser shall include in the Purchaser Offer its apportionment of the total
consideration between gold and copper (the “Apportionment”), which shall be
prepared by Purchaser in good faith.  Vendor shall have five (5) Business Days,
to

 

14

--------------------------------------------------------------------------------


 

dispute the Apportionment by delivery of a written notice to Purchaser (the
“Combination Transaction Dispute Notice”), which notice shall contain Vendor’s
proposed Apportionment.  If Vendor fails to deliver a Combination Transaction
Dispute Notice within such five (5) Business Day period, Vendor shall be deemed
to have accepted the Apportionment for purposes of this Section 9.2.  If Vendor
timely delivers a Combination Transaction Dispute Notice, then the Parties shall
negotiate in good faith to try to agree on the Apportionment and, if necessary,
the identity of an Appraiser to determine the Apportionment.  If the Parties
fail to reach agreement on an Appraiser within three (3) Business Days from the
date of delivery of the Combination Transaction Dispute Notice, then Purchaser
shall immediately submit the name and qualifications of its proposed Appraiser
to Vendor (the “Purchaser Appraiser”). Vendor shall have five (5) Business Days
from expiry of such three (3) Business Day period to accept the Purchaser
Appraiser as the sole appraiser of the dispute.  If the Vendor accepts the
Purchaser Appraiser as the sole appraiser of the dispute (the “Agreed
Appraiser”), the Apportionment shall be determined by such Agreed Appraiser as
set forth below.  If the Vendor fails to accept the Purchaser Appraiser as the
sole appraiser of the dispute within such five (5) Business Day period, then the
Vendor shall select an appraiser (the “Vendor Appraiser”) and notify Purchaser
of the identity of the Vendor Appraiser within such five (5) Business Day
period.  Within the three (3) Business Days following the selection of the
Vendor Appraiser, each of the Vendor Appraiser and the Purchaser Appraiser
shall, acting reasonably, attempt to agree on a third person to act as an
Appraiser (the “Third Appraiser”) and failing agreement between them nominate
three (3) persons to serve as a potential Third Appraiser.  If such lists
contain a single common person, such person shall be the Third Appraiser
hereunder.  If such lists contain more than one common person, the Third
Appraiser shall be selected by lot among such common persons.  If such lists do
not contain any common persons, then the Vendor Appraiser and Purchaser
Appraiser shall, acting reasonably, attempt to agree on a Third Appraiser and
failing agreement between them continue to nominate three (3) additional persons
on each successive Business Day thereafter until one or more common persons are
contained on such lists, following which the Third Appraiser shall be determined
as set forth above.   The Apportionment shall be determined as follows:

 

(i)                                     If there is an Agreed Appraiser, such
Agreed Appraiser shall submit to the Parties a report within seven (7) Business
Days of its engagement setting forth the Apportionment. The expenses of the
Agreed Appraiser shall be borne equally by the Parties.  The determination of
the Agreed Appraiser as to the Apportionment shall be final and binding upon all
parties (absent manifest or clerical error).

 

(ii)                                  If there is not an Agreed Appraiser, then
each of the Vendor Appraiser, the Purchaser Appraiser and the Third Appraiser
shall submit to the Parties a report within seven (7) Business Days of their
respective engagements setting forth each such Appraiser’s determination of the
Apportionment.  The expenses of the Vendor Appraiser shall be borne by Vendor,
the expenses of the Purchaser Appraiser shall be borne by Purchaser, and the
expenses of the Third Appraiser shall be born equally by the Parties.  The
calculations of each Appraiser shall be final and binding for purposes of the
following sentence (absent manifest or clerical error).  If this
Section 9.2(d)(ii) is applicable, the “Apportionment” for purposes of this
Agreement shall be deemed to be the average of the determination of each of the
Vendor Appraiser, the Purchaser Appraiser and the Third Appraiser.  The
Appraisers shall act as, and shall be deemed to act as, experts and not
arbitrators.

 

15

--------------------------------------------------------------------------------


 

The Apportionment, as mutually agreed upon between the Parties or as resolved
pursuant to this Section 9.2(d), shall be deemed to be the purchase price of the
Purchaser Copper Right for purposes of the last clause the last sentence of
Section 9.2(b).

 

7.                                      Amendment to Section 10.5(a) of the
Existing Agreement.

 

The words and punctuation “subject to Section 9.2,” are hereby inserted after
the words and punctuation “Thereafter,” in the last sentence of Section 10.5 of
the Existing Agreement.

 

8.                                      Amendment to Section 10.6 of the
Existing Agreement.

 

The language “neither the Vendor nor Thompson Creek shall” are hereby deleted
and replaced with the words “Vendor shall not” in the first line of Section 10.6
of the Existing Agreement.

 

9.                                      Amendment to Section 13.1(a) of the
Existing Agreement.

 

Section 13.1(a) of the Existing Agreement is hereby amended by inserting the
words “or 2.4B, as applicable” following the reference to Section 2.4.

 

10.                               Amendments to Section 15.3 of the Existing
Agreement.

 

A.                                    Section 15.3(b) of the Existing Agreement
is hereby amended by deleting the final period and adding the following
language:

 

(in the case of Refined Gold), and the Reference Price (Copper) on the date such
dollar amount became overdue (in the case of Refined Copper).

 

B.                                    Section 15.3(c) of the Existing Agreement
is hereby amended by adding a final sentence as follows:

 

The value of any such overdue payment associated with Refined Copper owed to the
Purchaser under this Agreement shall be based on the Reference Price (Copper) on
the date such Refined Copper became overdue, and the Purchaser may elect to
receive such overdue payment in Refined Copper (in accordance with
Section 2.2B(d)) or as a set off against future Copper Purchase Price payments
owed to the Vendor under Section 2.5.

 

11.                               Amendments to Section 15.4 of the Existing
Agreement.

 

A.                                    Section 15.4(a)(i) of the Existing
Agreement is hereby amended by inserting the following language before the
punctuation and words “), as applicable (the “Dispute Period”);”:

 

or the net purchase price paid by Vendor for LME Warrants Delivered hereunder

 

B.                                    Section 15.4(a)(v) of the Existing
Agreement is hereby amended by inserting the following language and numbering
after the words and numbering “so Delivered by Vendor, or (ii)”:

 

for any Delivery of LME Warrants representing Refined Copper hereunder to a
Permitted LME Warehouse located outside of the United Kingdom, the net purchase
price paid for LME Warrants so Delivered  was less than the Reference Price
(Copper) on the Date of Delivery (Copper), or (iii)

 

16

--------------------------------------------------------------------------------


 

12.                               Amendments to Section 17.5 of the Existing
Agreement.

 

A.                                    Section 17.5(a) of the Existing Agreement
is hereby amended by deleting it in its entirety and replacing it with the
following:

 

(i)                                     if to Vendor to:

 

Thompson Creek Metals Company Inc.
1 University Avenue, Suite 1500
Toronto, ON M5J 2P1
Attention:  Chief Financial Officer
Facsimile: (416) 204-1954

 

- and —

 

Thompson Creek Metals Company Inc.
26 West Dry Creek Circle
Suite 810
Littleton, Colorado 80120
USA
Attention:  President, Base Metals Division
Facsimile: (303) 761-7420

 

(ii)                                  if to Purchaser, to:

 

RGLD GOLD AG

Baarerstrasse 71
6300 Zug
Switzerland
Attention: Vice President

Facsimile: +41 41 530 1280

 

- and —

 

Hogan Lovells US LLP

1601 Wewatta Street, Suite 900

Denver, CO 80202   USA

Attention:  Paul Hilton, Esq. and Kevin Burke, Esq.

Facsimile:  (303) 899-7333

 

(iii)                               if to Royal Gold, to:

 

Royal Gold, Inc.

1660 Wynkoop Street, Suite 1000

Denver, CO 80202-1132 USA

Attention: General Counsel

Facsimile: (303) 595-9385

 

with a copy, which shall not constitute notice, to:

 

Hogan Lovells US LLP

1601 Wewatta Street, Suite 900

Denver, CO 80202   USA

Attention:  Paul Hilton, Esq. and Kevin Burke, Esq.

 

17

--------------------------------------------------------------------------------


 

Facsimile:  (303) 899-7333

 

B.                                    Section 17.13 is hereby deleted in its
entirety and replaced as follows:

 

17.13 Springing Guarantee.

 

If, following the Third Amendment Effective Date, Vendor effectuates an
Assignment to an Affiliate (the “New Vendor”), then, effective as of the date of
the consummation of such Assignment, the Vendor under this Agreement as of the
Third Amendment Effective Date (the “Current Vendor”) hereby absolutely,
unconditionally and irrevocably guarantees the prompt and complete performance
of all of the terms, covenants, conditions and provisions to be performed by the
New Vendor pursuant to this Agreement, and shall perform such terms, covenants,
conditions and provisions upon the default or non-performance thereof by the New
Vendor.

 

13.                               Amendment to Schedule B of the Existing
Agreement

 

Schedule B of the Existing Agreement is hereby amended by (i) deleting the
phrase “100 claims” after the words and punctuation “Mineral Claims Tenure
Identification:” and replacing the phrase with “103 claims”, and (ii) inserting
the following at the end of the chart:

 

101.                        896789

102.                        524891

103.                        524892

 

14.                               Amendment to Schedule G of the Existing
Agreement.

 

Schedule G of the Existing Agreement is hereby amended by deleting the word
“Scheduled” each time it appears in the “Status” column and replacing it with
the word “Paid”.

 

15.                               Acknowledgement of Deposit Record.

 

The Parties hereby acknowledge and agree that the calculation of the Deposit
Record as of the Third Amendment Effective Date is as set forth on Annex 1
hereto.

 

16.                               Deliveries by the Parties.

 

A.                        The Vendor has delivered to the Purchaser the
following on the Third Amendment Effective Date:

 

(a)                                 a counterpart to this Third Amendment, duly
executed by an authorized officer of the Vendor;

 

(b)                                 a counterpart to the New Intercreditor
Agreement, duly executed by an authorized officer of the Vendor and The Bank of
Nova Scotia;

 

(c)                                  a counterpart to each Security Agreement,
duly executed by an authorized officer of the Vendor, and shall have authorized
the Purchaser to effect filings in respect of all such Security Agreements in
all offices, that may be prudent or necessary to preserve, protect or perfect
the security interest of the Purchaser under the Security Agreements.  Without
limiting the foregoing, the Purchaser shall register the Security Agreements in:
(i) British Columbia’s Mineral Titles Online Registry against each of the
Mineral Claims and Mineral Leases that are part of the Milligan Property, and
(ii)

 

18

--------------------------------------------------------------------------------


 

British Columbia’s Personal Property Registry and Ontario’s Personal Property
Registry against all personal property of the Vendor subject to the security
interests granted under the Security Agreements;

 

(d)                                 evidence reasonably satisfactory to the
Purchaser (i) that the Acquisition has been consummated in accordance with the
terms of the Arrangement Agreement, and (ii) that the New Credit Agreement has
been entered into by the parties thereto and is in full force and effect.

 

(e)                                  an executed certificate of a senior officer
of the Vendor in form and substance satisfactory to the Purchaser, acting
reasonably, dated as of the date of the Third Amendment Effective Date, as to:
(i) resolutions of the board of directors or other comparable authority of the
Vendor authorizing the execution, delivery and performance of this Third
Amendment, the Security Agreements and the New Intercreditor Agreement
(“collectively, the “Third Amendment Transaction Documents”), and the
transactions contemplated hereby and thereby, (ii) the names, positions and true
signatures of the persons authorized to sign the Third Amendment Transaction
Documents on behalf of the Vendor, and (iii) such other matters pertaining to
the transactions contemplated hereby as the Purchaser has reasonably required;
and

 

(f)                                   a favourable legal opinion, in form and
substance substantially similar to such legal opinions previously provided in
connection with the Existing Agreement, dated as of the Third Amendment
Effective Date, from legal counsel to the Vendor as to (i) the legal status of
the Vendor, (ii) the corporate power and authority of the Vendor to execute,
deliver and perform the Third Amendment Transaction Documents to which it is a
party, (iii) the execution and delivery of the Third Amendment Transaction
Documents to which it is a party and the enforceability of the Third Amendment
Transaction Documents to which it is a party against the Vendor and (iv) matters
with respect to the security interests granted to the Purchaser pursuant to the
Security Agreements.

 

B.                                    The Purchaser has delivered to the Vendor
the following on the Third Amendment Effective Date:

 

(a)                                 a counterpart to each Third Amendment
Transaction Document to which the Purchaser or Royal Gold is a party, duly
executed by an authorized officer of the Purchaser and Royal Gold;

 

(b)                                 an executed certificate of a senior officer
of the Purchaser in form and substance satisfactory to the Vendor, acting
reasonably, dated as of the date of the Third Amendment Effective Date, as to:
(i) resolutions of the board of directors or other comparable authority of the
Purchaser and Royal Gold authorizing the execution, delivery and performance of
the Third Amendment Transaction Documents to which it is a party, and the
transactions contemplated hereby and thereby, (ii) the names, positions and true
signatures of the persons authorized to sign the Third Amendment Transaction
Documents to which it is a Party on behalf of the Purchaser and Royal Gold, and
(iii) such other matters pertaining to the transactions contemplated hereby as
the Vendor has reasonably required; and

 

(c)                                  a favourable legal opinion, in form and
substance substantially similar to such legal opinions previously provided in
connection with the Existing Agreement, dated as of the Third Amendment
Effective Date, from legal counsel to the Purchaser and Royal

 

19

--------------------------------------------------------------------------------


 

Gold as to (i) the legal status of the Purchaser and Royal Gold, (ii) the
corporate power and authority of the Purchaser and Royal Gold to execute,
deliver and perform this Third Amendment to which it is a party, (iii) the
execution and delivery of this Third Amendment to which it is a party and the
enforceability of this Third Amendment against the Purchaser and Royal Gold.

 

17.                               Representations and Warranties

 

A.                                    The Purchaser, acknowledging that the
Vendor is entering into this Third Amendment in reliance thereon, hereby makes
the representations and warranties set forth in Exhibit A to the Vendor on and
as of the Third Amendment Effective Date.

 

B.                                    Royal Gold, acknowledging that the Vendor
is entering into this Third Amendment in reliance thereon, hereby makes the
representations and warranties set forth in Exhibit B to the Vendor on and as of
the Third Amendment Effective Date.

 

C.                                    The Vendor, acknowledging that the
Purchaser and Royal Gold are entering into this Third Amendment in reliance
thereon, hereby makes the representations and warranties set forth in Exhibit C
to the Purchaser and Royal Gold on and as of the Third Amendment Effective Date.

 

18.                               General.

 

A.                                    Except as otherwise expressly provided by
this Third Amendment, all terms, conditions and provisions of the Existing
Agreement shall remain unchanged.  It is declared and agreed by each of the
Parties that the Existing Agreement, as amended hereby, shall continue in full
force and effect, and that this Third Amendment and the Existing Agreement shall
be read and construed as one instrument.

 

B.                                    This Third Amendment shall be governed by
and construed under the laws of the Province of British Columbia and the federal
laws of Canada applicable therein (without regard to its laws relating to any
conflicts of laws).  The United Nations Vienna Convention on Contracts for the
International Sale of Goods shall not apply to this Third Amendment.

 

C.                                    This Third Amendment may be executed in
one or more counterparts, and by the Parties in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Third Amendment by telecopy or
electronic scan shall be effective as delivery of a manually executed
counterpart of this Third Amendment.

 

[Signature page follows]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the Parties have executed this Third Amendment as of the day
and year first written above.

 

 

 

RGLD GOLD AG

 

 

 

 

 

 

 

 

Per:

/s/ Jason Hynes

 

 

 

Name:

Jason Hynes

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

 

 

 

Per:

/s/ Darren Millman

 

 

 

Name:

Darren Millman

 

 

 

Title:

 

 

 

 

 

 

 

 

 

ROYAL GOLD, INC.

 

 

 

 

 

 

 

 

Per:

/s/ William Heissenbuttel

 

 

 

Name:

William Heissenbuttel

 

 

 

Title:

VP Corporate Development

 

[SIGNATURE PAGE – THIRD AMENDMENT TO AMENDED AND RESTATED PURCHASE AND SALE
AGREEMENT]

 

--------------------------------------------------------------------------------


 

Exhibit A: Purchaser Representations

 

(a)                                 it is a company validly existing under the
laws of its jurisdiction of incorporation and is up to date in respect of all
filings required by law to maintain its existence;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into the Third Amendment
Transaction Documents to which it is a party and performing its obligations
hereunder and thereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into the Third Amendment Transaction Documents
to which it is a party and performing its obligations hereunder and thereunder;

 

(d)                                 the Third Amendment Transaction Documents to
which it is a party and the exercise of its rights and performance of its
obligations thereunder do not and will not, (i) conflict with or result in a
default under any agreement, mortgage, bond or other instrument to which it is a
party or which is binding on its assets, (ii) conflict with its constating or
constitutive documents or (iii) conflict with or violate any Applicable Laws, in
each case except as would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the Purchaser or the performance of
its obligations under the Third Amendment Transaction Documents to which it is a
party;

 

(e)                                  it is not currently in breach or default
under any material agreement, mortgage, bond or other instrument to which it is
a party or which is binding on its assets, and no event has occurred that with
the passage of time would constitute such a breach or default, and it has no
knowledge of a material breach or default by any counterparty thereto or the
inability of any counterparty to perform its obligations thereunder;

 

(f)                                   no Approvals are required to be obtained
by it in connection with the execution and delivery or the performance by it of
the Third Amendment Transaction Documents to which it is a party or the
transactions contemplated hereby or thereby;

 

(g)                                  the Third Amendment Transaction Documents
to which it is a party have been duly and validly executed and delivered by it
and constitutes a legal, valid and binding obligation of it, enforceable against
it in accordance with its terms subject to any qualification regarding
enforceability in the legal opinion provided pursuant to this Third Amendment;

 

(h)                                 it has not suffered an Insolvency Event and
it is not now aware of any circumstance which, with notice or the passage of
time, or both, would give rise to an Insolvency Event with respect to it; and

 

(i)                                     it enters into and performs this Third
Amendment on its own account and not as trustee or a nominee of any other
person.

 

--------------------------------------------------------------------------------


 

Exhibit B: Royal Gold Representations.

 

(a)                                 it is a company validly existing and in good
standing under the laws of State of Delaware;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into the Third Amendment
Transaction Documents to which it is a party and performing its obligations
hereunder and thereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into the Third Amendment Transaction Documents
to which it is party and to perform its obligations thereunder and thereunder;

 

(d)                                 the Third Amendment Transaction Documents to
which it is party and the exercise of its rights and performance of its
obligations thereunder do not and will not, (i) conflict with or result in a
default under any agreement, mortgage, bond or other instrument to which it is a
party or which is binding on its assets, (ii) conflict with its charter or
bylaws, or (iii) conflict with or violate any Applicable Laws, in each case
except as would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Purchaser or the performance of its
obligations under the Third Amendment Transaction Documents to which it is
party;

 

(e)                                  it is not currently in breach or default
under any material agreement, mortgage, bond or other instrument to which it is
a party or which is binding on its assets, and no event has occurred that with
the passage of time would constitute such a breach or default, and it has no
knowledge of a material breach or default by any counterparty thereto or the
inability of any counterparty to perform its obligations thereunder;

 

(f)                                   no Approvals are required to be obtained
by it in connection with the execution and delivery or the performance by it of
the Third Amendment Transaction Documents to which it is party or the
transactions contemplated hereby or thereby;

 

(g)                                  the Third Amendment Transaction Documents
to which it is party have been duly and validly executed and delivered by it and
constitutes a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms subject to any qualification regarding
enforceability in the legal opinion provided pursuant to this Third Amendment;

 

(h)                                 it has not suffered an Insolvency Event and
it is not now aware of any circumstance which, with notice or the passage of
time, or both, would give rise to an Insolvency Event with respect to it; and

 

(i)                                     it enters into and performs this Third
Amendment on its own account and not as trustee or a nominee of any other
person.

 

--------------------------------------------------------------------------------


 

Exhibit C: Vendor Representations

 

(a)                                 it is a company validly existing under the
laws of its jurisdiction of incorporation and is up to date in respect of all
filings required by law to maintain its existence;

 

(b)                                 all requisite corporate acts and proceedings
have been done and taken by it, including obtaining all requisite board of
directors’ approvals, with respect to entering into the Third Amendment
Transaction Documents and performing its obligations hereunder and thereunder;

 

(c)                                  it has the requisite corporate power,
capacity and authority to enter into the Third Amendment Transaction Documents
and to perform its obligations thereunder;

 

(d)                                 the Third Amendment Transaction Documents
and the exercise of its rights and performance of its obligations hereunder and
thereunder do not and will not, (i) conflict with its constating or constitutive
documents, or (ii) conflict with or violate any Applicable Laws, in each case
except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

 

(e)                                  no Approvals are required to be obtained by
it in connection with the execution and delivery or the performance by it of the
Third Amendment Transaction Documents or the transactions contemplated hereby
and thereby;

 

(f)                                   each of the Third Amendment Transaction
Documents has been duly and validly executed and delivered by it and constitutes
a legal, valid and binding obligation of it, enforceable against it in
accordance with its terms subject to any qualification regarding enforceability
in the legal opinions provided pursuant to this Third Amendment;

 

(g)                                  it enters into and performs the Third
Amendment Transaction Documents on its own account and not as trustee or a
nominee of any other person.

 

--------------------------------------------------------------------------------


 

Annex 1 — Deposit Record as of Third Amendment Effective Date

 

*[Redacted]*

 

--------------------------------------------------------------------------------